                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

DECARLOS FREEMAN,                        )
                                         )
                          Plaintiff      )
                                         )
      v.                                 )   CAUSE NO. 3:19-CV-70 RLM-MGG
                                         )
MOLDING PRODUCTS, et al.,                )
                                         )
                          Defendant      )

                              OPINION AND ORDER

      De Carlos Freeman filed a discrimination charge with the South Bend

Human Rights Commission alleging that Molding Products had wrongfully

terminated his employment based on his race. The Commission found that there

was no probable cause to support the allegations of discrimination, denied Mr.

Freeman’s request for reconsideration, and dismissed the charge. After the EEOC

adopted the Commission’s finding and issued a notice of right to sue, Mr. Freeman

filed a complaint under Title VII against Molding Products, and two of his

supervisors, Dwayne Coop (incorrectly identified as Dwayne Cooper), and Neal

Hinds,     asserting claims of   race discrimination, hostile work environment,

harassment, and wrongful termination, and seeking to hold them jointly and

severally liable. Mr. Coop and Mr. Hinds contend that they can’t be held

individually liable under Title VII and moved to dismiss the claims asserted

against them. Mr. Freeman hasn’t responded to those motions or sought an
extension of time within which to do so. For the following reasons, the court

grants the motions.

      Pro se complaints are construed liberally, see Talley v. Lane, 13 F.3d 1031,

1033 (7th Cir. 1994), so the court assumes that Mr. Freeman intended to sue Mr.

Coop and Mr. Hinds in both their official capacities as supervisors and their

individual capacities.

      An employer may be held vicariously liable under Title VII for the acts of its

supervisors, see Vance v. Ball State Univ., 570 U.S. 421 (2013), but Mr. Coop and

Mr. Hinds aren’t employers within the meaning of the statute, and can’t be held

individually liable under Title VII. Williams v. Banning, 72 F.3d 552, 555 (7th Cir.

1995). To the extent Mr. Freeman seeks to hold them liable in their official

capacities as agents of Molding Products, his claims are redundant of the claims

against Molding Products itself. See Sow v. Fortville Police Dept., 636 F.3d 293,

300 (7th Cir. 2011) (“[A]n official capacity suit is another way of pleading an action

against an entity of which the officer is an agent.”); Smith v. Metro. School Dist.

Perry Twp., 128 F.3d 1014, 1021 n.3 (7th Cir. 1997) (claims against principal and

assistant principal redundant of claims against School District and Board); Aku

v. Chicago Bd. of Educ., 290 F.Supp.3d 852, 860 (N.D. Ill 2017) (dismissing Title

VII official capacity claims against school principal because they were redundant

of claims against the School Board).




                                          2
      Accordingly, the court GRANTS the motions to dismiss the claims against

Mr. Coop and Mr. Hinds in their individual capacities [Doc. Nos. 12 and 14].

      SO ORDERED.

      ENTERED: May 30, 2019



                                         /s/ Robert L. Miller, Jr.
                                    Judge
                                    United States District Court




                                       3
